Case 2:18-cv-00483-JRG Document 313 Filed 08/17/21 Page 1 of 2 PageID #: 6727




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                             ______________________

                             BRIGHT DATA LTD.,
                             Plaintiff-Cross-Appellant

                                        v.

                           BI SCIENCE (2009) LTD.,
                              Defendant-Appellant

                               BI SCIENCE INC.,
                                   Defendant
                             ______________________

                       2020-2118, -2181, 2021-1664, -1667
                            ______________________

               Appeals from the United States District Court for the
            Eastern District of Texas in No. 2:18-cv-00483-JRG, Chief
            Judge J. Rodney Gilstrap.
                             ______________________

                                 ON MOTION
                             ______________________

            PER CURIAM.
                                    ORDER
               BI Science (2009) Ltd. submits a motion to stay enforce-
            ment of the district court’s February 1, 2021 final judgment
            pending appeal.
           Case: 20-2118 Document
Case 2:18-cv-00483-JRG     Document:
                                  313 59FiledPage: 2 Filed:
                                              08/17/21 Page08/16/2021
                                                            2 of 2 PageID #: 6728




            2                   BRIGHT DATA LTD.   v. BI SCIENCE (2009) LTD.



                  Upon consideration thereof,
                  IT IS ORDERED THAT:
                 Enforcement of the district court’s February 1, 2021 fi-
            nal judgment is temporarily stayed pending the district
            court’s decision on the motion for a stay pending before it
            and this court’s subsequent consideration of this motion.
            BI Science should promptly inform this court when the dis-
            trict court acts on the motion for a stay.
                                                FOR THE COURT

                     August 16, 2021            /s/ Peter R. Marksteiner
                         Date                   Peter R. Marksteiner
                                                Clerk of Court
            s32

            cc: United States District Court for the Eastern District of
            Texas, Marshall Division
